     Case 8:20-cv-00368-JLS-JDE Document 9 Filed 02/21/20 Page 1 of 4 Page ID #:176



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    CITY OF COSTA MESA AND
      KATRINA FOLEY,                            Case No. 8:20-cv-00368-JLS (JDE)
11
                  Plaintiffs,                   TEMPORARY RESTRAINING
12                                              ORDER AND
13          v.
                                                ORDER SETTING EXPEDITED
14    UNITED STATES OF AMERICA, THE             HEARING
      DEPARTMENT OF HEALTH AND
15    HUMAN SERVICES, THE UNITED                NOTICE OF HEARING
16    STATES DEPARTMENT OF
      DEFENSE, THE UNITED STATES
17    AIR FORCE, THE CENTERS FOR
      DISEASE CONTROL AND
18    PREVENTION, THE STATE OF
      CALIFORNIA, FAIRVIEW
19    DEVELOPMENTAL CENTER
20    (FAIRVIEW), THE CALIFORNIA
      GOVERNOR’S OFFICE OF
21    EMERGENCY SERVICES, and THE
      CALIFORNIA DEPARTMENT OF
22    GENERAL SERVICES,
23
                  Defendants.
24
25
26
27
28
     Case 8:20-cv-00368-JLS-JDE Document 9 Filed 02/21/20 Page 2 of 4 Page ID #:177



1                            TEMPORARY RESTRAINING ORDER
2           This matter came before the Court on an Ex Parte Application for Temporary
3    Restraining Order and Order to Show Cause re Issuance of Preliminary Injunction
4    brought by Plaintiffs, the City of Costa Mesa and Katrina Foley. The Court
5    considered the application and documents filed therewith, including declarations, and
6    accompanying exhibits. Having considered the foregoing, the Court hereby enters the
7    following findings of fact and conclusions of law.
8                                        FINDINGS OF FACT
9           1.     Plaintiffs took the following steps to provide notice to Defendants:
10                 a.      Emailed notice to the U.S. Attorney’s Office for the Central
11                         District of California,1 and
12                 b.      emailed notice to the California State Attorney General’s Office.
13          2.     As a result of Defendants’ plan to move patients infected with the
14   Coronavirus (aka COVID-19) into Costa Mesa, California, as early as Sunday,
15   February 23, 2020, without conducting an adequate site survey or providing sufficient
16   safeguards against transmission of the disease, Plaintiffs face the threat of an
17   immediate and irreparable injury. The Defendants’ conduct threatens to affect
18   Plaintiffs as well as Plaintiff City of Costa Mesa’s residents in areas of health, safety,
19   employment, education, business, and travel.
20          3.     A temporary restraining order against Defendants, as provided below, is
21   necessary to maintain the status quo until the Court can hold an expedited hearing on
22   the merits of Plaintiffs’ claims.
23                                    CONCLUSIONS OF LAW
24          4.     The Court has jurisdiction over Defendants and the subject matter of this
25   action.
26
     1
27     On behalf of the United States, the Centers for Disease Control and Prevention, and other federal
     defendants, Assistant United States Attorney Daniel Beck filed a Notice of Appearance in this case
28   at approximately 6:00 p.m. on Friday, February 21, 2020. (Doc. 8.) Accordingly, the Court is
     satisfied that these Defendants have been apprised of the Ex Parte Application presently before it.
                                                      2
     Case 8:20-cv-00368-JLS-JDE Document 9 Filed 02/21/20 Page 3 of 4 Page ID #:178



1          5.     Because the Application reflects that Plaintiffs did not learn of any plan
2    to move the infected patients until late Thursday, February 20, 2020, and because of
3    Plaintiffs’ strong showing of irreparable harm, Plaintiffs’ efforts to contact Defendants
4    reasonably and substantially complied with the requirements of Federal Rule of Civil
5    Procedure 65(b).
6          7.     In light of the exigent circumstances, the Court concludes that it may
7    issue a temporary restraining order on the basis of the application and accompanying
8    declarations, even in the absence of a complaint. See Studebaker Corp. v. Gitlin, 360
9    F.2d 692, 694 (2d Cir. 1966).
10         8.     The Court deems no security bond is required under Federal Rule of Civil
11   Procedure 65(c).
12         9.     To obtain a temporary restraining order, the Plaintiff must establish 1) a
13   likelihood of success on the merits; 2) that irreparable harm is likely in the absence of
14   preliminary relief; 3) that the balance of equities tips in the Plaintiffs’ favor; and
15   4) that an injunction is in the public interest. Winter v. Nat’l Res. Def. Council, Inc.,
16   555 U.S. 7, 20 (2008).
17         10.    Based on the Findings of Fact set forth above, irreparable injury is likely
18   if the requested restraining order is not issued.
19         11.    While Plaintiffs’ showing as to the likelihood of success on the merits is
20   relatively bare bones at this stage, the balance of equities tips heavily toward the
21   Plaintiffs and the public interest weighs strongly in favor of entering temporary relief
22   to maintain the status quo until a hearing can be held.
23                         TEMPORARY RESTRAINING ORDER
24         Now, therefore, it is hereby ORDERED that:
25         Defendants and all their respective officers, agents, servants, employees and
26   attorneys, and persons in active concert or participation with them who receive actual
27   notice of this Temporary Restraining Order are hereby fully enjoined from
28   transporting persons infected with or exposed to the Coronavirus (aka COVID-
                                             3
     Case 8:20-cv-00368-JLS-JDE Document 9 Filed 02/21/20 Page 4 of 4 Page ID #:179



1    19) to any place within Costa Mesa, California until an expedited hearing can be
2    held at 2:00 p.m. on Monday, February 24, 2020, in Courtroom 10A.
3          Defendants are ORDERED to file any opposition no later than Sunday,
4    February 23, 2020 at 12:00 p.m. Plaintiffs are ORDERED to serve this Temporary
5    Restraining Order and this notice of hearing on all Defendants forthwith.
6          IT IS SO ORDERED.
7          Dated: February 21, 2020
8
                                           ______________________________
9
                                           Hon. Josephine L. Staton
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
